Citation Nr: 1824256	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-39 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent prior to 
July 3, 2014, in excess of 20 percent from July 3, 2014 to March 28, 2017, and in excess of 40 percent from March 29, 2017 forward for degenerative disc disease, lumbar spine, exclusive of periods of temporary total evaluations.

2.  Entitlement to an increased disability rating in excess of 10 percent prior to 
July 1, 2014, and in excess of 30 percent from July 1, 2014 forward for degenerative disc disease, cervical spine, exclusive of a period of temporary total evaluation.

3.  Entitlement to a compensable evaluation for musculoskeletal headaches.

4.  Entitlement to a compensable evaluation for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  By way of background, the Veteran was originally granted service connection for degenerative disc disease of the lumbar spine, degenerative disc disease of the cervical spine (originally claimed as arthritis of the neck), and hypertension in a September 2008 rating decision.  In November 2010, the Veteran filed a claim for increased ratings for the lumbar spine, cervical spine, and hypertension disabilities, and an original claim for service connection for musculoskeletal headaches.  Entitlement to service connection for musculoskeletal headaches was granted in a February 2012 rating decision.  

During the pendency of this appeal, the Veteran was granted an increased rating of 40 percent for his lumbar spine disability in a September 2017 rating decision, effective from March 29, 2017, and an increased rating of 30 percent for his cervical spine disability in an October 2014 rating decision, effective from July 1, 2014.  The grant of an increased or additional rating for the same disability during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The Veteran had two periods of a temporary total evaluation for his lumbar back disability due to surgeries and subsequent convalescence, from January 12, 2015 to August 1, 2015, and from April 14, 2016 to August 1, 2016.  Additionally, he had a period of temporary total evaluation for his cervical spine disability, from October 30, 2013 to July 1, 2014.  During each of those periods, the Veteran received a temporary 100 percent evaluation.  See 38 C.F.R. § 4.30.  A temporary total disability evaluation is a full grant of benefits on appeal, as it is the maximum assignable evaluation. See AB v. Brown, 6 Vet. App. 35 (1993).  Here, the Veteran is not appealing the beginning or end dates of these periods of temporary total evaluation, and as such, the temporary total evaluations pertinent to the issues on appeal need not be discussed.  Additionally, the assignment of a 100 percent rating for a finite period of time when required by the diagnostic criteria for a particular disability (e.g. spine surgery followed by convalescence) followed by the assignment of a lower rating thereafter does not constitute a rating reduction.  Tatum v. Shinseki (Tatum I), 24 Vet. App. 139, 143 (2010).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  A transcript of the hearing has been associated with the claims file.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991).  Here, the Veteran was granted TDIU by the RO in a February 2018 rating decision, and therefore it need not be considered here.  SMC was previously granted to the Veteran during the periods of temporary total evaluation mentioned above.  However, there is no lay or medical evidence that the Veteran is currently housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of further entitlement to SMC at this time.

The issues of increased ratings for hypertension and musculoskeletal headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to July 3, 2014, degenerative disc disease of the lumbar spine with intervertebral disc syndrome (IVDS) is manifested by forward flexion of the thoracolumbar spine more than 60 degrees but not greater than 85 degrees; there was no muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  There was neither ankylosis nor incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, nor neurological manifestations not accounted for in other disabilities.

2.  For the period July 3, 2014, to March 28, 2017, degenerative disc disease of the lumbar spine with IVDS is manifested by forward flexion of the thoracolumbar spine more than 30 degrees but not greater than 60 degrees; there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There was neither ankylosis nor incapacitating episodes having a total duration of at least 4 weeks but less than 6weeks during the past 12 months, nor neurological manifestations not accounted for in other disabilities.

3.  For the period March 29, 2017 forward, degenerative disc disease of the lumbar spine with IVDS is manifested by forward flexion of the thoracolumbar spine not greater than 30 degrees; there was neither ankylosis nor incapacitating episodes having a total duration of at least 6 weeks, nor neurological manifestations not accounted for in other disabilities.

4.  For the period prior to July 1, 2014, degenerative disc disease of the cervical spine is manifested by forward flexion of the cervical spine more than 30 degrees but not greater than 40 degrees; there was no muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  There was neither ankylosis nor incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, nor neurological manifestations not accounted for in other disabilities.

5.  For the period July 1, 2014 forward, degenerative disc disease of the cervical spine is manifested by forward flexion of the cervical spine not greater than 15 degrees; there was neither ankylosis nor neurological manifestations not accounted for in other disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for degenerative disc disease of the lumbar back for the period prior to July 3, 2014, have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2017).

2.  The criteria for an increased rating in excess of 20 percent for degenerative disc disease of the lumbar back for the period July 3, 2014, to March 28, 2017, exclusive of periods of total temporary evaluation, have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.30, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2017).

3.  The criteria for an increased rating in excess of 40 percent for degenerative disc disease of the lumbar back for the period from March 29, 2017, forward have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2017).

4.  The criteria for an increased rating in excess of 10 percent for degenerative disc disease of the cervical spine for the period prior to July 1, 2014, exclusive of a period of total temporary evaluation, have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.30, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2017).

5.  The criteria for an increased rating in excess of 30 percent for degenerative disc disease of the cervical spine for the period from July 1, 2014, forward, have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert. denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).


II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The Board considers not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C. § 1155 (2012); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Degenerative Disc Disease of the Lumbar and Cervical Spine -Legal Standards

The Veteran is seeking increased ratings for his service-connected degenerative disc disease of the lumbar spine and degenerative disc disease of the cervical spine.  

The Veteran's lumbar spine disability is currently rated under Diagnostic Code 5243, covering intervertebral disc syndrome.  His cervical spine disability is rated under Diagnostic Code 5242, covering degenerative arthritis of the spine.  All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

Diagnostic Code 5243, intervertebral disc syndrome, is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine based on limitation of motion, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

According to the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  

For the cervical spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  Id.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination, assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2); see also Plate V (2017).

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. Id.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.  

The rating schedule also includes criteria for evaluating intervertebral disc disease (IVDS).  A 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The criteria direct that intervertebral disc syndrome be evaluated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation.  The Board notes the Veteran's lumbar back disability is currently rated using range of motion rather than IVDS because the former results in a higher rating.

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment shall be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2). 

Analysis  - Lumbar Spine Disability

The Veteran is seeking an increased disability rating in excess of 10 percent prior to July 3, 2014, in excess of 20 percent from July 3, 2014 to March 29, 2017, and in excess of 40 percent from March 29, 2017 forward for degenerative disc disease, lumbar spine, which is currently rated under Diagnostic Code 5243.  The claim for an increased rating was submitted in November 2010.

The Veteran received a VA examination in February 2011.  Here, the examiner continued a previous diagnosis of degenerative disc disease of the lumbar spine.  The Veteran complained of not being able to stand for long periods of time or lift heavy items, and that he experiences flares of back pain.  The Veteran described his back pain as a 6 on a scale of 10.  The examiner noted the Veteran had not experienced any incapacitating spells.  Forward flexion was 80 degrees out of a maximum of 90.  Backward extension was limited to 20 degrees out of 30 degrees.  Lateral flexion on each side was 30 degrees and rotation was 30 degrees out of 30 degrees both right and left.  The combined range of motion for the lumbar back was 220 degrees.  The examiner determined there was no further loss of range of motion due to pain, fatigue, weakness, or incoordination upon repetition.

The Veteran received another VA examination in July 2014.  The diagnosis of degenerative disc disease of the lumbar spine was continued.  Forward flexion was noted at 35 degrees with pain, lateral flexion 15 degrees bilaterally with pain, and lateral rotation was 15 degrees bilaterally with pain.  With repetitive testing, there was no change in range of motion.  Factors noted included pain on movement, interference with sitting, standing, and weight bearing.  There was evidence of localized tenderness or pain to palpation.  During flare-ups, the Veteran reported no weakness, fatigability, incoordination, pain, or further decreased motion.  No IVDS was noted on this examination.

The Veteran received another VA examination in July 2016 for his lumbar back disability.  A diagnosis of degenerative disc disease of the lumbar spine with spinal stenosis was made.  Forward flexion was measured at 40 degrees with pain, out of 90; extension was 5 degrees out of 30 with pain; right and left lateral flexion each were 15 degrees out of 30; and right lateral rotation was 20 degrees out of 30 while left was measured at 15 degrees, both with pain.  There was no additional loss of range of motion after three repetitions.  Moderate tenderness or pain on palpation of the joints was noted on the soft tissues of the lumbar back.  Guarding or muscle spasm of the lumbar spine, resulting in abnormal gait or abnormal spine contour was noted.  No ankylosis was noted, but IVDS was noted.  The Veteran had no episodes due to IVDS that required bed rest prescribed by a physician in the past 12 months.  Imaging indicated that the spinal stenosis is progressing.

The Veteran received another VA contract examination for his lumbar back disability in June 2017.  The previous diagnosis of degenerative disc disease of the lumbar spine was continued and IVDS was noted as well.  Forward flexion was initially measured at 50 degrees with pain, out of 90; extension was measured at 15 degrees with pain, right and left lateral flexion were 15 degrees bilaterally with pain, and right and left lateral rotation were 15 degrees bilaterally with pain.  Pain was also noted on weight-bearing.  Range of motion after 3 repetitions reduced forward flexion to 45 degrees; the remainder of the measurements remained the same.  During flare-ups, forward flexion was measured at 15 degrees, extension was 10 degrees, right and left lateral flexion was 10 degrees bilaterally, and right and left lateral rotation was 10 degrees bilaterally.  No muscle atrophy was noted, and no ankylosis was noted.  As mentioned, IVDS was noted but there were no episodes due to IVDS that required bed rest prescribed by a physician with the last 12 months.  There was no localized tenderness, guarding, or muscle spasm of the lumbar spine noted.

The Veteran received another VA examination for his lumbar spine in January 2018.  Again, degenerative disc disease of the spine was diagnosed.  Initial range of motion testing indicated forward flexion at 45 degree, extension at 10 degrees, right and left lateral flexion at 20 degrees bilaterally, and right and left lateral rotation at 15 degrees bilaterally.  Range of motion testing after 3 repetitions produced the same measurements.  Pain on motion was noted for all range of motion testing.  Objective evidence was found of localized tenderness or pain on palpation of the associated soft tissue of the lumbar spine.  Flare-ups caused additional functional loss due to weakness, pain, and fatigue.  Muscle spasm resulting in abnormal gait or abnormal spine contour was noted, though no guarding was noted.  No ankylosis was noted.  No IVDS was noted.

For the period prior to July 3, 2014, the Board finds the relevant rating criteria are met as to a rating of 10 percent, but no higher.  An evaluation of 10 percent may be granted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  The Board notes an evaluation of 10 percent for this period, but no higher, is based upon the combined range of motion and the forward flexion of 80 degrees.  A higher evaluation of 20 percent is not warranted unless there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, unless there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, unless there are incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The pertinent examinations showed a normal gait and posture and no incapacitating episodes noted.   

For the period from July 3, 2014, to March 29, 2017, exclusive of the periods of temporary total evaluations, the Board finds the relevant rating criteria are met as to a rating of 20 percent, but no higher.  An evaluation of 20 percent is granted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  The Board notes an evaluation of 20 percent for this period, but no higher, is based upon the combined range of motion of 95 degrees and the forward flexion of 35 degrees.  A higher evaluation of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  While IVDS was noted during this period, there were no incapacitating episodes or periods of bed rest prescribed by a physician due to IVDS.

For the period from March 29, 2017 forward, the Board finds the relevant rating criteria are met as to a rating of 40 percent, but no higher.  A 40 percent evaluation degenerative disc disease with intervertebral disc syndrome based on forward flexion of the thoracolumbar spine 30 degrees or less, recorded during the June 2017 examination. No incapacitating episodes were noted in this period.  A higher evaluation of 50 percent is not warranted unless the evidence shows unfavorable ankylosis of the entire thoracolumbar spine. Additionally, a higher evaluation of 60 percent is not warranted for IVDS unless the evidence shows IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Additionally, while a back disability may be rated under the IVDS criteria at 38 C.F.R. § 4.71a, the Veteran's lumbar back disability does not warrant a rating under this criteria for any period.  The medical records do not show and the Veteran does not allege any incapacitating episodes due to IVDS as defined in the criteria described earlier.  The Veteran does report that he rests himself when necessary for symptomatic pain but the record does not reflect that any physician prescribed bedrest, and no examination noted periods of incapacitation as described in the criteria.  Therefore, an alternative rating under the IVDS criteria is not supported by the record. 

Therefore, the Board finds that the preponderance of evidence is against assigning a rating in excess of 10 percent for degenerative disc disease and IVDS of the lumbar back prior to July 3, 2014, in excess of 20 percent from July 3, 2014 to March 29, 2017, and in excess of 40 percent from March 29, 2017 forward.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5242, 5243; see also 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an alternative evaluation for the Veteran's lumbar back disability other than that discussed above. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Staged ratings were considered but are not warranted beyond those already assigned, as noted in the discussion above.  See Hart, 21 Vet. App. at 505.

Analysis - Cervical Spine Disability

The Veteran received a VA examination in February 2011.  Here, the examiner diagnosed arthritis of the neck.  The Veteran complained of symptoms such as the right side of his neck going numb, pain in general, and he noted he did not have any incapacitating spells in the past year due to his neck.  Forward flexion was 45 degrees with a normal range of 45 degrees.  Backward extension of the neck was limited to 45 degrees, with a normal range of 45 degrees. Lateral flexion on the right side of the neck was 45 degrees out of a normal 45 degrees, but the left side lateral flexion was 40 degrees.  Rotation of the neck was 45 degrees out of 80 to the left and 60 degrees out of 80 to the right.  The combined range of motion was 280 degrees.  The examiner determined there was no further loss of range of motion due to pain, fatigue, weakness, or incoordination upon repetition.  

The Veteran received another VA examination for his cervical spine in July 2014.  The diagnosis of degenerative disc disease of the cervical spine was made, and the surgery for the Veteran's cervical spondylosis was noted from October 2013.  The examiner found forward flexion limited to 20 degrees with pain, extension limited to 20 degrees with pain, lateral flexion 15 degrees bilaterally with pain, and lateral rotation 15 degrees bilaterally with pain.  With repetitive testing, there was no change in the range of motion.  The examiner noted weakened movement, excess fatigability, and pain on movement.  There was localized tenderness or pain to palpation.  Flare-ups were noted but there was no additional weakness, fatigability, incoordination, pain or further decreased motion noted.

The Veteran received another VA examination for his cervical spine disability in January 2018.  Degenerative arthritis of the cervical spine was diagnosed.  Initial range of motion measurements indicated forward flexion at 30 degrees, extension at 20 degrees, right and left lateral flexion bilaterally at 30 degrees, and right and left lateral rotation also at 30 degrees bilaterally.  Range of motion measurements after 3 repetitions and repeated use over time yielded the same results.  Pain on motion was noted for left lateral flexion and right lateral rotation.  There was no pain on passive range of motion testing or evidence of pain on weight-bearing.  There was no localized tenderness, guarding, or muscle spasm noted.  No ankylosis was noted.  No IVDS of the cervical spine was noted.

For the period prior to July 1, 2014, exclusive of the temporary total evaluation, the Board finds the relevant rating criteria are met as to a rating of 10 percent, but no higher.  An evaluation of 10 percent is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  The evaluation is based upon the combined range of motion of 280 degrees measured at the February 2011 examination.  A higher evaluation of 20 percent is not warranted unless there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, unless there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

For the period after July 3, 2014, the Board finds the relevant rating criteria are met as to a rating of 30 percent, but no higher.  An evaluation of 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A higher evaluation of 40 percent is not warranted unless there is unfavorable ankylosis of the entire cervical spine.  The Board notes the mention of IVDS in the July 2014 examination that notes incapacitating episodes of at least six weeks in the previous 12 months, but also notes that is during the period when the Veteran had a temporary total evaluation of 100 percent based on cervical spine surgery and convalescence from October 30, 2013 to July 1, 2014.  See 38 C.F.R. § 4.30.

Additionally, while a spine disability may be rated under the IVDS criteria at 38 C.F.R. § 4.71a, the Veteran's cervical back disability does not warrant a rating under this criteria for any period.  The medical records do not show and the Veteran does not allege any incapacitating episodes due to IVDS as defined in the criteria described earlier, beyond the periods of temporary total evaluation described above.  The Veteran does report that he rests himself when necessary for symptomatic pain but the record does not reflect that any physician prescribed bedrest, and no examination noted periods of incapacitation as described in the criteria.  Therefore, an alternative rating under the IVDS criteria is not supported by the record. 

Therefore, the Board finds that the preponderance of evidence is against assigning a rating in excess of 10 percent for degenerative disc disease of the cervical spine prior to July 1, 2014, or in excess of 30 percent from July 1, 2014 forward.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5242, 5243; see also 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an alternative evaluation for the Veteran's cervical spine disability other than that discussed above. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Staged ratings were considered but are not warranted beyond those already assigned, as noted in the discussion above.  See Hart, 21 Vet. App. at 505.

Neither the Veteran nor his representative has raised any other issues concerning the lumbar and cervical spine disabilities, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased disability rating in excess of 10 percent prior to 
July 3, 2014, in excess of 20 percent from July 3, 2014 to March 28, 2017, and in excess of 40 percent from March 29, 2017 forward for degenerative disc disease, lumbar spine, exclusive of periods of temporary total evaluations, is denied.

Entitlement to an increased disability rating in excess of 10 percent prior to 
July 1, 2014, and in excess of 30 percent from July 1, 2014 forward for degenerative disc disease, cervical spine, exclusive of a period of temporary total evaluation, is denied.


REMAND

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  Here, the Veteran is service connected for, inter alia, hypertension and musculoskeletal headaches, each with a noncompensable evaluation.

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's claims for compensable ratings for his hypertension and musculoskeletal headaches disabilities have not been evaluated in a VA examination suitable for rating purposes since June 2014.  During the hearing in 2015, the Veteran indicated that his headaches were worse than currently rated, indicating that he had headaches 2 to 3 times a week and sometimes had to lie down during a headache.  He also testified that he had several changes in medications for his hypertension and had an increased in blood pressure.  As such, remand for a new VA examination and opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent outstanding VA treatment records and associate them with claims file. 

2.  Contact the Veteran and request he submit or authorize for release any private treatment records relevant to his hypertension and headache disabilities.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

3.  After completion of the above, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected hypertension and musculoskeletal headaches disabilities.  The claims folder must be made available to the examiner in conjunction with the examination. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted.
 
The examiner should describe the nature and extent of the Veteran's service-connected hypertension and headaches disabilities.

4. Thereafter, readjudicate the remaining issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


